UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON CHRISTOPHER MCLAUGHLIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:07-cr-00677-MBS-2)


Submitted:   December 22, 2015             Decided:    May 18, 2016


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amy K. Raffaldt, Myrtle Beach, South Carolina, for Appellant.
John David Rowell, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon       Christopher      McLaughlin       appeals       the    14-month

sentence the district court imposed upon revocation of his term

of   supervised       release.       McLaughlin    claims     that    the   district

court failed to adequately explain its reasons for denying his

request    for        a   sentence     below     the     applicable        Sentencing

Guidelines policy statement range.                 We dismiss the appeal as

moot.

       During the pendency of this appeal, McLaughlin was released

from incarceration.          We may address sua sponte whether an issue

on appeal presents “a live case or controversy . . . since

mootness goes to the heart of the Article III jurisdiction of

the courts.”         Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th

Cir.    2002)        (internal   quotation       marks     omitted).         Because

McLaughlin already has served his term of imprisonment, there is

no   longer      a    live   controversy       regarding    the   length     of   his

confinement.         Therefore, McLaughlin’s challenge to the district

court’s imposition of the 14-month prison term is moot.                       United

States v. Hardy, 545 F.3d 280, 283-84 (4th Cir. 2008).

       Accordingly, we dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            DISMISSED

                                           2